DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 10-16, and 18-19 are pending in this Application. 
Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
		Response to Arguments/Amendments
The Applicant amendments overcome the objections of claim 15.The Applicant amendments overcome the rejections under 35 USC 112(b) of claim 15.  See the new Rejections below. Applicant’s argument/remarks, on pages 8-12, with respect to rejections to claims 10-16, and 18-19 under 35 USC § 103(a) have been fully considered but they are not persuasive. Therefore, rejections to the claims have been maintained.
On pages 9, the Applicant argues that: A) the combination of reference fails to teach “wherein the electropneumatic position controller is configured to repeatedly move the pneumatic actuator by applying air to or by exhausting air from at least one output until the measured actual value of the position of the pneumatic actuator fed back to the control system exceeds a predefined or predefinable new position, maximum air flow rate in a first direction in each different setting of a bypass valve being applied until a predefined or predefinable position is reached, to set the air flow rate to zero each time the position is overshot, and to determine an overshoot value of the pneumatic actuator for the respective setting of the bypass valve and output said determined overshoot value on a display”. These arguments are not persuasive. 
	The combination clearly teaches each of the limitations as argued above. For instance Schultz teaches in Fig 1` and Fig. 3 a system comprising an electromagnetic position controller combined with at least one volume booster (pilot Booster 9) to bring an actuator to a desired position. The system of Schultz has an overshooting detection system since it provides a reversal function (this is done when an overshooting has occurred). Schultz clearly teaches that the electromagnetic controller generates a signal which is combined with volume booster 9 to generate a high dynamic/maximum flow rate until the desired point is reached at which point the flow arte is set to zero (see the rejection rationale below or see [0008-0009] and [0041-0043]. the position controller controls the air flow rate until the desired position is reached and when overshot occurs as well at which point the flow rate is set at zero/closed; The booster amplifies the signal of the positioner to a maximum flow rate to bring the actuator to a desired positon, then, after the target position is detected then the system stops the flow rate. This is an implicit or inherent function of the positioner/booster system of a pneumatic actuator; The term applying air or exhausting air until a measured position value is exceeded is interpreted as applying a signal to the booster/actuator until a target position is reached as suggested in inventor’s disclosure [0033]; reaching a desired position and exceeding it is the same since the air flow rate is set to zero when the desired position is reached; also, see [0041-0043]. Schulz does not teach measuring and displaying the overshooting. However, SMC clearly teaches measuring and displaying a difference or deviation between a control signal and a setpoint. Overshooting is a deviation that has passed a desired target position. Measuring overshooting or undershooting for the purposes of calibration or faster steady state response adjustment is a very well-known concept in the art of control systems for pneumatic actuators.        
	On page 10, the Applicant argues that:
	The system of Schultz prevents overshooting, see par. 1  “…Such a controlled movement prevents overshooting of the predefined or predefinable position rather than causing such an overshoot”… Moreover, paragraph [0008] of Schulz describes a feedback signal, but this is with respect to the valve 5 (see Fig. 3). The feedback of amended independent claim 10 is with respect to the actuator, i.e., the measured actual value of the position of the pneumatic actuator. This differs from the teachings of Schulz”. These arguments are not persuasive. 
	The system of Shultz TRIES to avoid overshooting like any other system in control system but Shultz admits that overshooting/overswing is still present (see Schultz 0012 and 0040). 
	Furthermore, Schultz clearly teaches the objective of the system is to bring the actuator to a desired setpoint (see [0003] “The position controller continuously compares the controlled variable to be monitored such as the position of the actuator with the set point and forms a corresponding correcting variable at its output as a function of the control offset to bring the two values closer together, i.e., to match the controlled variable to the set point”). Thus, there is a feedback signal being monitored such as the position of the actuator (see [0016] and 0028).
	On page 11, the Applicant further argues that:
SMC fails to cure the deficiency of Schulz. SMC, for its part, discloses an electropneumatic positioner that displays "positioning", "deviation", and "input value" on an internal LCD, allowing visual verification of the control state (see, e.g., pg. 8). The electropneumatic positioner is controlled by a 2-line input signal (4 to 20 mA DC) input value, hence "input value" is the predefined or predefinable position setpoint value, "positioning" is the measured actual value of the position of the pneumatic actuator and "deviation" is the control deviation between them. Similarly to Schulz, the pneumatic actuator of SMC is moved in a controlled manner until the "deviation" approaches zero. The electropneumatic positioner disclosed in SMC fails to cause an overshoot of the predefined or predefinable position as a result of moving the  pneumatic actuator by applying air to or exhausting air from at least one output until the measured actual value of the position of the pneumatic actuator fed back to the control system exceeds a predefined or predefinable new position, as called now for by amended independent claim 10”. These arguments are not persuasive. 
	The NPL reference SMC clearly teaches displaying and calculating a deviation/overshooting value between a target positon and measured position of an actuator (see page 8). It is clearly taught there when a valve is controlled in a first direction (down), the setpoint was 60% but the measured position was 50%, then there is an overshooting/deviation of 10%.   
	On page 11, the Applicant further argues:
	“In accordance with applicant's instant invention, the overshooting of the predefined or predefinable position is a short and transient event, which would disappear from the display of S'MC before being seen by the skilled person. These arguments are not persuasive. 
	The Applicant characterization of the reference SMC on pages 11 is not persuasive. The Applicant convents the instant invention with the SMC reference which is unclear. Furthermore, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., page 12 “In accordance with applicant's instant invention, the overshooting of the predefined or predefinable position is a short and transient event, which would disappear from the display of SMC before being seen by the skilled person”). are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations:
“until the measured actual value of the position of the pneumatic actuator fed back to the control system exceeds a predefined or predefinable new position (lines 13-15),
maximum air flow rate in a first direction in each different setting of a bypass valve being applied until a predefined or predefinable position is reached (lines 15-17),
to set the air flow rate to zero each time the position is overshot” (lines 17-18).
It is unclear to which “position” (in lines 13-15 or 15-17) is the term “the position” in lines 17-18 referring to. 
The invention as shown in Fig. 4 has a lot of positions such as 42, 43, 44, 45, 46, and 47.  It is unclear from the recited terms if the Applicant intended to refer to different positions as shown in Fig. 4.
Lines 13-15 recites “a predefined or predefinable new position”, while lines 15-17 recite “a predefined or predefinable position is reached”. As recited, it is unclear if these terms are referring to different positions or a same position since the second term does not refer back to the first term. If they were referring to two different positions, which is 
 For purposes of examination, claim 10 lines 11-18 would be interpreted as:             
wherein the electropneumatic position controller is configured to repeatedly move the pneumatic actuator by applying air to or by exhausting air from at least one output until the measured actual value of the position of the pneumatic actuator fed back to the control system exceeds a predefined or predefinable new position, wherein maximum air flow rate in a first direction in each different setting of a bypass valve being applied until [[a]] the predefined or predefinable new position is reached, to set the air flow rate to zero each time [[a]] the predefined or predefinable new position is overshot…”. 
 		Claim 15 recites the limitations:
“applying air to or by exhausting air from at least one output until the measured actual value of the position of the pneumatic actuator fed back to the control system exceeds a predefined or predefinable new position (lines 13-15),
maximum air flow rate in a first direction in each different setting of a bypass valve being applied until a predefined or predefinable position setpoint value is reached (lines 15-17),
to set the air flow rate to zero each time the predefined or predefinable position setpoint value is overshot” (lines 17-18).
It is unclear if the terms “exceeds a predefined or predefinable new position” in line 15 and “a predefined or predefinable position setpoint value” in line 17 refer to different positions. The context of the disclosure seem to suggest that these two 
For purposes of examination, claim 15 would be interpreted as:             
 	“wherein in order to adjust a bypass valve of the at least one volume booster, the electropneumatic position controller is configured to move the pneumatic actuator repeatedly in a first direction by applying air to or by exhausting air from at least one output until the measured actual value of the position of the pneumatic actuator fed back to the control system exceeds a predefined or predefinable new position, 
 	maximum air flow rate in different settings of the bypass valve being applied until the [[a]] predefined or predefinable new position new position 
	As to claim 16, this claim is the method claim corresponding to the system claim 10 and is rejected for the same reasons mutatis mutandis.
	As to claim 18, this claim is non-transitory computer program product corresponding to the system claim 10 and is rejected for the same reasons mutatis mutandis.
	As to dependent claims 11-14 and 19, these claims are rejected for the same reasons mutatis mutandis as their corresponding claims since they inherit the same error.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 and18-19 Schulz et al (US 20070084201) are rejected under 35 U.S.C. 103 as being unpatentable in view of SMC (“Smart Positioner Series IP8001/8101” pages 24).
	As per claim 10, Schulz teaches an electropneumatic control system for a pneumatic actuator (see Fig. 3 pneumatic actuator 1’ and see page 4 claim 13 “Series IP8 Electro-Pneumatic Positioner/Smart Positioner (Lever type/Rotary type”, 2015), comprising:
	an electropneumatic position controller for generating a first pneumatic control signal in accordance with a predefined or predefinable position setpoint value and a measured actual value of the position of the pneumatic actuator (see Fig. 3 position controller 2’; also, see page 4 claim 13 “an electro-pneumatic position controller (1) for pneumatically driving the actuating drive (6) as a function of a position controller set point and a controlled variable”, thus, the position controller generates a first signal for controlling air pressure; also, see [0008]; also, see Fig. 1 teaches a position controller 1 generating a first signal); and
	at least one volume booster for increasing an air flow rate of the electropneumatic position controller and for generating (see Fig. 3 air volume booster 3’; Fig. 1 also teaches at least one volume booster ), as a function of the first pneumatic control signal, a second pneumatic control signal which is supplied to the pneumatic actuator (see Fig. 3 and see [0007] “The position controller increases or decreases the air pressure on the input diaphragm of the booster in such a way that, when control offsets are present, the booster fills or vents the drive itself with greater power.  FIG. 3 shows an actuator 1' with an actuating drive of this type for adjusting a valve 5'.  A position controller 2' drives a booster 3', which in turn controls the actuating drive of the actuator 1”, the first direction could be increasing or decreasing; also, see [0008] “The position controller 2' increases or decreases the air pressure on the control input of the booster 3'; Also, Fig. 1 shows at least one pilot booster 9 or main booster 10 for increasing air flow rate; see [0012] “The pilot control power amplifier should preferably be designed in such a way that it provides an output which is between the output of the position controller and that of the main power amplifier”), an adjustable bypass valve being disposed in a connection between the first and second pneumatic control signals (see [0007] “As a rule, a booster of this type has a bypass throttle 4' to prevent instabilities in the position control circuit”; also, see Fig. 1 booster 9 and 10 each have a bypass valve, se [0017-0018] “…0018 pilot control pneumatic power amplifier with or without a bypass throttle for preamplifying the pneumatic power output of the position controller is installed between the position controller and the main power amplifier.);
	wherein the electropneumatic position controller is configured to repeatedly move the pneumatic actuator by applying air to or by exhausting air from at least one output until the measured actual value of the position of the pneumatic actuator fed back to the control system exceeds a predefined or predefinable new position (see [0003] “The position controller continuously compares the controlled variable to be monitored such as the position of the actuator with the set point and forms a corresponding correcting variable at its output as a function of the control offset to bring the two values closer together, i.e., to match the controlled variable to the set point”; also, see [0004] “As a function of the control offset and the direction in which the actuating drive is working, the position controller supplies air to or removes air from a diaphragm chamber of the pneumatic actuating drive”; also, see [0009] and [0039] “The way in which the device shown in FIG. 1 works is explained in the following. When the changes in a set-point signal are relatively large, the circuit branch consisting of the series connection of the pilot booster 9 and the main booster 10 is active. The pilot booster 9 usually has a much higher pneumatic power output than the position controller 1, but this output is also considerably smaller than that of the main booster 10. As a result, the position controller 1, together with the prebooster 9, can respond more the main booster 10. The bypass throttles of the boosters 9 and 10 can be opened more widely, which has the effect of providing a high degree of stability of the control circuit and high control accuracy without excessive overswing behavior”; also, see [0041]-[0042] these paragraphs indicate that for normal operation and for large changes in setpoint signals, boosters 9 and/or 10 are used to move the actuator until the desired position is reached or exceeded. These paragraphs also indicate that there are offsets error/overswing/overshooting in the setpoint signal before it reaches steady state), maximum air flow rate in a first direction in each different setting of a bypass valve being applied until a predefined or predefinable position is reached (see [0008] “the controller changes its pneumatic output
signal until the control offset approaches zero”, thus, the position controller provides max air flow rate until the desired setpoint is reached; also, see [0039] “When the changes in a set-point signal are relatively large, the circuit branch consisting of the series connection of the pilot booster 9 and the main booster 10 is active. The pilot booster 9 usually has a much higher pneumatic power output than the position controller 1….The bypass throttles of the boosters 9/settings of a bypass valve and 10 can be opened more widely, which has the effect of providing a high degree of stability of the control circuit and high control accuracy without excessive overswing behavior”, the booster 9 is actuated until the setpoint/position is reached or exceeded; also, see [0041], [0042] and [0043])), to set the air flow rate to zero each time the position is overshot (This is an implicit function of a position controller; see [0008-0009] “The position controller 2' increases or decreases the air pressure on the control input of the booster 3', which correspondingly fills or vents the pneumatic actuating drive 1'.  Via the feedback of the position of the valve 5' to the position controller 2', the controller changes its pneumatic output signal until the control offset approaches zero… Because of the high pneumatic power output of the booster 3' and the associated high amplification, however, it is possible, as in all automatic control circuits, for instabilities to occur in the control process.”, thus, the position controller controls the air flow rate until the desired position is reached and when overshot occurs as well at which point the flow rate is set at zero/closed; The booster amplifies the signal of the positioner to a maximum flow rate to bring the actuator to a desired positon, then, after the target position is detected then the system stops the flow rate. This is an implicit or inherent function of the positioner/booster system of a pneumatic actuator; The term applying air or exhausting air until a measured position value is exceeded is interpreted as applying a signal to the booster/actuator until a target position is reached as suggested in inventor’s disclosure [0033]; reaching a desired position and exceeding it is the same since the air flow rate is set to zero when the desired position is reached; also, see [0041-0043]), 
 	
	While Schultz clearly teaches that the position controller system detects offsets,  overswing/overshooting and reversal errors/overshoot occurs inherently in the system and they are alleviated (see 0021, 0031, 0041, and 0042), Schultz does not explicitly teach to determine/measure an overshoot value of the pneumatic actuator for the respective setting of the bypass valve and output said determined overshoot value on a display.
	However, SMC, teaches a control system comprising to determine an overshoot value of the pneumatic actuator for a respective setting of a valve and output said determined overshoot value on a display (see Page 8 an overshoot deviation is displayed on a display device).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schultz’s invention to include to determine an overshoot value of the pneumatic actuator for a respective setting of the bypass valve of Schultz and output said determined overshoot value on a display as taught by SMC allow a user to visually verify the state of the system (See SMC page 8 “Positioning, deviation, and input value are displayed (numerically) on the internal LCD, allowing visual verification of the control state) and to allow a user to adjust the system to reduce the deviation by adjusting the Bypass valve of Schultz (Schultz has a bypass that is used to regulate overshooting). 
	As per claim 11, Schulz-SMC teaches the electropneumatic control system as in claim 10, Schulz further teaches wherein the electropneumatic position controller is further configured to move the pneumatic actuator repeatedly with maximum air flow rate in a second direction counter to the first direction in each different setting of the bypass valve until a predefined or predefinable position is reached, to set the air flow rate to zero each time the position is reached (see 0007 “The position controller increases or decreases the air pressure on the input diaphragm of the booster in such a way that, when control offsets are present”, the second direction can be an increasing or decreasing direction as it is common in this kind of systems), 
 	Schulz does not explicitly teach and to determine an overshoot value of the pneumatic actuator and output said determined overshoot value on the display.
	SMC further teaches to determine an overshoot value of the pneumatic actuator for a respective setting of a valve and output said determined overshoot value on a see Page 8 an overshoot deviation is displayed on a display device), in a second direction (see page 8 SMC system is capable of detecting overshooting in a positive operation or reverse operation (increasing/decreasing)).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schultz’s invention to include to determine an overshoot value of the pneumatic actuator for a respective setting of the bypass valve of Schultz and output said determined overshoot value on a display as taught by SMC allow a user to visually verify the state of the system (See SMC page 8 “Positioning, deviation, and input value are displayed (numerically) on the internal LCD, allowing visual verification of the control state) and to allow a user to adjust the system to reduce the deviation by adjusting the Bypass valve of Schultz (Schultz has a bypass that is used to regulate overshooting). 
	As per claim 12 Schulz-SMC teaches the electropneumatic control system as in claim 11, SMC further teaches wherein the electropneumatic position controller is configured to display overshoot values as percentages as a function of an operating range of the pneumatic actuator between predetermined end positions (see Fig. 8 the overshoot values are presented as a percentage as a function of percentage position value. A user can try different positions in any direction, see page 8 parameter list table wherein the direction of positioning is selected/predetermined and the range of the input signal is also selected/predefine).
See SMC page 8 “Positioning, deviation, and input value are displayed (numerically) on the internal LCD, allowing visual verification of the control state).
	As per claim 13, Schulz-SMC teaches the electropneumatic control system as in claim 12, Schulz further teaches wherein the electropneumatic position controller is configured to move the pneumatic actuator alternately from a first to a second position and to move the pneumatic actuator alternately from a second to a first position (This is an implicit function of positioners where they are configured to perform this implicit functions. A positioner increase the pressure/positioning of a valve from 0 to 100% as many times as desired, and from 100% to 0% as many times as desired; also, A positioner is capable of increasing the pressure/positioning of a valve from 30 to 70% as many times as desired, and from 70% to 30% as many times as desired).
 	SMC further teaches wherein a first position is predefined in a range of between 10% and 40% of the operating range and a second position is predefined in a range of between 60% and 90% of the operating range (This is an intended use of the system or user’s choice of use for testing; SMC is capable of setting these values since the system allows to set any range between 0 and 100% in first direction and also in a second or reverse direction during testing, see page 8 setting include positive operation and reverse operation; also, see the span or range is adjustable); and wherein the electropneumatic position controller is configured to move the pneumatic actuator alternately from the first to the second position and to move the pneumatic actuator alternately from the second to the first position (This is an implicit function of positioners where they are configured to perform this implicit functions. A positioner increase the pressure/positioning of a valve from 0 to 100% as many times as desired, and from 100% to 0% as many times as desired; also, A positioner is capable of increasing the pressure/positioning of a valve from 30 to 70% as many times as desired, and from 70% to 30% as many times as desired).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schultz’ invention as taught above to include wherein a first position is predefined in a range of between 10% and 40% of the operating range and a second position is predefined in a range of between 60% and 90% of the operating range; and wherein the electropneumatic position controller is configured to move the pneumatic actuator alternately from the first to the second position and to move the pneumatic actuator alternately from the second to the first position as taught by SMC in order to detect overshooting on any desired setpoint included in a predefined range. 
	As per claim 14, Schulz-SMC teaches the electropneumatic control system as in claim 13, SMC system is capable of selecting wherein the first position is predefined at 30% and the second position at 70% of the operating range (see page 8, This is an intended use of the system; SMC is capable of setting these values since the system allows to set any range between 0 and 100% in first direction and also in a second or reverse direction during testing, see page 8 setting include positive operation and reverse operation; also, see the span or range is adjustable).
	Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) (see this instant invention original disclosure [0015] “In a practical
trial, 30% of the operating range and 70% of the operating range have been found to be particularly advantageous presets for the first position and second position respectively…”).	
	Therefore, since it is not inventive to discover the optimum workable range by routine experimentation, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schulz-SMC combination as taught above to include wherein the first position is predefined at 30% and the second position at 70% of the operating range for testing and measuring overshooting of valve as taught by SMC to allow a user to visually verify the state of the system in percentages within these ranges (See SMC page 8 “Positioning, deviation, and input value are displayed (numerically) on the internal LCD, allowing visual verification of the control state).	
	As per claim 15, Schulz teaches an electropneumatic position controller for an electropneumatic control system comprising (see Fig. 3 position controller 2’; also, see page 4 claim 13 “an electro-pneumatic position controller (1) for pneumatically driving the actuating drive (6) as a function of a position controller set point and a controlled variable”);  
	A microprocessor and memory (see [0038] controller 1; also, see Claim 13 on page 4 a device comprising the controller 1 based on a setpoint and feedback, which indicates is a microprocessor); 
	wherein the microprocessor is configured to generate a first pneumatic control signal as a function of a predefined or predefinable position setpoint value and a measured actual value of a position of a pneumatic actuator (see Fig. 3 position controller 2’; also, see page 4 claim 13 “an electro-pneumatic position controller (1) for pneumatically driving the actuating drive (6) as a function of a position controller set point and a controlled variable”);	
	wherein an at least one volume booster is disposable downstream of the electropneumatic position controller to increase an air flow rate thereof (see Fig. 3 air volume booster 3’); and	
	wherein in order to adjust a bypass valve of the at least one a volume booster (see [0007] “As a rule, a booster of this type has a bypass throttle 4' to prevent instabilities in the position control circuit”, thus, the bypass is adjusted to avoid overshooting),
 	the electropneumatic position controller is configured to move the pneumatic actuator repeatedly in a first direction by applying air to or by exhausting air from at least one output until the measured actual value of the position of the pneumatic actuator fed back to the control system exceeds a predefined or predefinable new position (see [0003] “The position controller continuously compares the controlled variable to be monitored such as the position of the actuator with the set point and forms a corresponding correcting variable at its output as a function of the control offset to bring the two values closer together, i.e., to match the controlled variable to the set point”; also, see [0004] “As a function of the control offset and the direction in which the actuating drive is working, the position controller supplies air to or removes air from a diaphragm chamber of the pneumatic actuating drive”; also, see [0009] and [0039] “The way in which the device shown in FIG. 1 works is explained in the following. When the changes in a set-point signal are relatively large, the circuit branch consisting of the series connection of the pilot booster 9 and the main booster 10 is active. The pilot booster 9 usually has a much higher pneumatic power output than the position controller 1, but this output is also considerably smaller than that of the main booster 10. As a result, the position controller 1, together with the prebooster 9, can respond more the main booster 10. The bypass throttles of the boosters 9 and 10 can be opened more widely, which has the effect of providing a high degree of stability of the control circuit and high control accuracy without excessive overswing behavior”; also, see [0041]-[0042] these paragraphs indicate that for normal operation and for large changes in setpoint signals, boosters 9 and/or 10 are used to move the actuator until the desired position is reached or exceeded. These paragraphs also indicate that there are offsets error/overswing/overshooting in the setpoint signal before it reaches steady state), maximum air flow rate in different settings of the bypass valve being applied until a predefined or predefinable position setpoint value is reached (see [0008] “the controller changes its pneumatic output signal until the control offset approaches zero”, thus, the position controller provides max air flow rate until the desired setpoint is reached; also, see [0039] “When the changes in a set-point signal are relatively large, the circuit branch consisting of the series connection of the pilot booster 9 and the main booster 10 is active. The pilot booster 9 usually has a much higher pneumatic power output than the position controller 1….The bypass throttles of the boosters 9/settings of a bypass valve and 10 can be opened more widely, which has the effect of providing a high degree of stability of the control circuit and high control accuracy without excessive overswing behavior”, the booster 9 is actuated until the setpoint/position is reached or exceeded; also, see [0041], [0042] and [0043])), to set the air flow rate to zero each time the predefined or predefinable position setpoint value is overshot (This is an implicit function of a position controller; see [0008-0009] “The position controller 2' increases or decreases the air pressure on the control input of the booster 3', which correspondingly fills or vents the pneumatic actuating drive 1'.  Via the feedback of the position of the valve 5' to the position controller 2', the controller changes its pneumatic output signal until the control offset approaches zero… Because of the high pneumatic power output of the booster 3' and the associated high amplification, however, it is possible, as in all automatic control circuits, for instabilities to occur in the control process.”, thus, the position controller controls the air flow rate until the desired position is reached and when overshot occurs as well at which point the flow rate is set at zero/closed; The booster amplifies the signal of the positioner to a maximum flow rate to bring the actuator to a desired positon, then, after the target position is detected then the system stops the flow rate. This is an implicit or inherent function of the positioner/booster system of a pneumatic actuator; The term applying air or exhausting air until a measured position value is exceeded is interpreted as applying a signal to the booster/actuator until a target position is reached as suggested in inventor’s disclosure [0033]; reaching a desired position and exceeding it is the same since the air flow rate is set to zero when the desired position is reached; also, see [0041-0043]), 

 	While Schultz clearly teaches that the position controller system detects offsets,  overswing/overshooting and reversal errors/overshoot occurs inherently in the system and they are alleviated (see 0021, 0031, 0041, and 0042), Schultz does not explicitly teach to determine/measure an overshoot value of the pneumatic actuator for the respective setting of the bypass valve and output said determined overshoot value on a display.
	However, SMC, teaches a control system comprising a microprocessor configured to determine an overshoot value of the pneumatic actuator for a respective setting of a valve and output said determined overshoot value on a display (see Page 8 an overshoot deviation is displayed on a display device).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schultz’s invention to include a microprocessor to determine an overshoot value of the pneumatic actuator for a respective setting of the bypass valve of See SMC page 8 “Positioning, deviation, and input value are displayed (numerically) on the internal LCD, allowing visual verification of the control state) and to allow a user to adjust the system to reduce the deviation by adjusting the bypass valve of Schultz (Schultz has a bypass that is used to regulate overshooting, see [0007]). 
 	As to claim 16, this claim is the method claim corresponding to the system claim 10 and is rejected for the same reasons mutatis mutandis.

	As per Claim 18-19, Schultz teaches Asee Fig. 3 booster 3’ and bypass valve 4’; also, see [0009]), 
	by applying air to or by exhausting air from at least one output until a measured actual value of the position of the pneumatic actuator fed back to the control system exceeds a predefined or predefinable new position (see [0003] “The position controller continuously compares the controlled variable to be monitored such as the position of the actuator with the set point and forms a corresponding correcting variable at its output as a function of the control offset to bring the two values closer together, i.e., to match the controlled variable to the set point”; also, see [0004] “As a function of the control offset and the direction in which the actuating drive is working, the position controller supplies air to or removes air from a diaphragm chamber of the pneumatic actuating drive”; also, see [0009] and [0039] “The way in which the device shown in FIG. 1 works is explained in the following. When the changes in a set-point signal are relatively large, the circuit branch consisting of the series connection of the pilot booster 9 and the main booster 10 is active. The pilot booster 9 usually has a much higher pneumatic power output than the position controller 1, but this output is also considerably smaller than that of the main booster 10. As a result, the position controller 1, together with the prebooster 9, can respond more the main booster 10. The bypass throttles of the boosters 9 and 10 can be opened more widely, which has the effect of providing a high degree of stability of the control circuit and high control accuracy without excessive overswing behavior”; also, see [0041]-[0042] these paragraphs indicate that for normal operation and for large changes in setpoint signals, boosters 9 and/or 10 are used to move the actuator until the desired position is reached or exceeded. These paragraphs also indicate that there are offsets error/overswing/overshooting in the setpoint signal before it reaches steady state), maximum air flow rate in a first direction in each different setting of a bypass valve being applied until a predefined or predefinable position is reached (see [0008] “the controller changes its pneumatic output
signal until the control offset approaches zero”, thus, the position controller provides max air flow rate until the desired setpoint is reached; also, see [0039] “When the changes in a set-point signal are relatively large, the circuit branch consisting of the series connection of the pilot booster 9 and the main booster 10 is active. The pilot booster 9 usually has a much higher pneumatic power output than the position controller 1….The bypass throttles of the boosters 9/settings of a bypass valve and 10 can be opened more widely, which has the effect of providing a high degree of stability of the control circuit and high control accuracy without excessive overswing behavior”, the booster 9 is actuated until the setpoint/position is reached or exceeded; also, see [0041], [0042] and [0043])), 
 	This is an implicit function of a position controller; see [0008-0009] “The position controller 2' increases or decreases the air pressure on the control input of the booster 3', which correspondingly fills or vents the pneumatic actuating drive 1'.  Via the feedback of the position of the valve 5' to the position controller 2', the controller changes its pneumatic output signal until the control offset approaches zero… Because of the high pneumatic power output of the booster 3' and the associated high amplification, however, it is possible, as in all automatic control circuits, for instabilities to occur in the control process.”, thus, the position controller controls the air flow rate until the desired position is reached and when overshot occurs as well at which point the flow rate is set at zero/closed; The booster amplifies the signal of the positioner to a maximum flow rate to bring the actuator to a desired positon, then, after the target position is detected then the system stops the flow rate. This is an implicit or inherent function of the positioner/booster system of a pneumatic actuator; The term applying air or exhausting air until a measured position value is exceeded is interpreted as applying a signal to the booster/actuator until a target position is reached as suggested in inventor’s disclosure [0033]; reaching a desired position and exceeding it is the same since the air flow rate is set to zero when the desired position is reached; also, see [0041-0043]),
	
	
 	While Schultz teaches a device for controlling a positioner including sensors, and While Schultz clearly teaches that the position controller system detects offsets,  overswing/overshooting and reversal errors/overshoot occurs inherently in the system and they are alleviated (see 0021, 0031, 0041, and 0042), Schultz does not explicitly teach program code for determining an overshoot value of the pneumatic actuator and outputting said determined overshoot value on a display and a non-transitory computer program product encoded with a computer program executed by a microcontroller for performing the steps above, wherein the non-transitory computer program product comprises a data carrier or storage medium.
	However, SMC teaches a smart positioner system comprising program code for determining an overshoot value of the pneumatic actuator and outputting said determined overshoot value on a display (see Page 8 an overshoot deviation is displayed on a display device) and a non-transitory computer program product encoded with a computer program executed by a microcontroller for performing the steps above (see page 8 microcontroller), wherein the non-transitory computer microcomputer include the non-transitory memory so that the program is not lost).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schulz’s invention to include program code for determining an overshoot value of the pneumatic actuator and outputting said determined overshoot value on a display, and a non-transitory computer program product encoded with a computer program executed by a microcontroller for performing the steps above (see page 8 microcontroller), wherein the non-transitory computer program product comprises a data carrier or storage medium as taught by Schulz in order to facilitate operation of the positioner (see page 8 “Built-in microcomputer and sensor allows easy remote parameter change and monitoring”).
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	The reference Bela “Controller Action and Positioner Rules”, teaches a feedback system were overshooting is detected based on monitoring the position of the actuator/stem. 
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
	
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117